AO 88A (Rev, 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee [|

Kolby Duckett, David Schilling, and David Holloway )
_ Plaintiff )
V. ) Civil Action No. 1:19-cv-00295
Chief Brian Hickman, Ted Rogers, and the City of )
Collegedale, Tennessee )
- Defendant )

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Chief Brian Hickman c/o Benjamin Lauderback
900 S. Gay Street, Suite 1500, P.O. Box 131, Knoxville TN 37901

(Name of person to whom this subpoena is directed)

 

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:

633 Chestnut Street, Suite700 :
Chattanooga, TN 37450 10/14/2020 9:30 am

The deposition will be recorded by this method: _ Stenographic means by court reporter a

| Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential consequences of not doing so.
Date: 4 , \V: W ;
CLERK OF COURT
Pui) 0. VOdGnu
{¥ A rney ’s signature —_

 

Signature of Clerk or Deputy Clerk

 

V
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Kolby Duckett,
David Schilling, and David Holloway _ _, who issues or requests this subpoena, are:

Janie Parks Varnell, DAVIS & HOSS, P.C., 850 Fort Wood Street, Chattanooga, TN 37403 (423) 266-0605

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-cv-00295-CHS Document 62 Filed 08/28/20 Pagelof3 PagelD #: 265
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 1:19-cv-00295

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) _ Bevan Hie le pron _
on (date) _8/ \2 } “Zewo.

served the subpoena by delivering a copy to the named individual as follows: Vie
_ Cectfedl Rete Receet M-'\. = =
ee on (date) B [22] 220 3 0r

a ne

© I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 8 / U8 [Jove

Server's signature

- Heley feoye  - Pars Jege|

Printed name and title

—BSo Fict Wed Steeet ChHanos., ZV 37463

Server’s address

Additional information regarding attempted service, etc.:

Case 1:19-cv-00295-CHS Document 62 Filed 08/28/20 Page 2of3 PagelD #: 266
SENDER: COMPLETE THIS SECTION

& Complete items 1, 2, and 3.

W Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece, -

or-on the front if space permits.

      
   
  

COMPLETE THIS SECTION ON DELIVERY

A. Signature

Xx C7 (

B. Received by (Printed Name)_—

~-ET Agent
1 Addressee
C. Date of Delivery

GE

 

 

 

1. Article Addressed to:
Rein. H (ele pien
Ye Ren Leude- lack
Jo S. Cay Street, Sur 'Sto
Po. Beye 12,
iCnevvi Ve, TH 37401

VAM AAPA MU A

9590 9402 2955 7094 3059 60

D. Is delivery address different from item 12 0 Yes
If YES, enter delivery address below: 1 No

 

 

 

 

2, Article Number (Transfer from service label)

POL? OL50 Oo800 2994 14480
PS Form 3811, July 2015 PSN 7530-02-000-9053

 

 

-_ Service Type ( Priority Mall Express®
Adult Signature 1 Registered Mall™
(J Adult Signature Restricted Delivery ( Reglstered Mall Restrict
fied Mall® Dellvery
O Certlfled Mail Restricted Delivery (1 Return Receipt for
C1 Collect on Delivery Merchandise
Ci Collect on Deltvery Restricted Dellvery 1 Signature Confirmation™

71 Insured Mail O Signature Confirmation
Insured Mail Restricted Dellvery Restricted Delivery
(over $500)

 

Domestic Return Receip!

Case 1:19-cv-00295-CHS Document 62 Filed 08/28/20 Page 30f3 PagelD #: 267
